United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 03-2521
                                ________________

United States of America,                 *
                                          *
            Appellee,                     *
                                          *      Appeal from the United States
      v.                                  *      District Court for the
                                          *      Eastern District of Missouri.
Christopher Lee Morris,                   *
                                          *           [UNPUBLISHED]
            Appellant.                    *

                                ________________

                                Submitted: April 13, 2004
                                    Filed: April 19, 2004
                                ________________

Before WOLLMAN, HANSEN, and BYE, Circuit Judges.
                      ________________

PER CURIAM.

       Pursuant to a written plea agreement, Christopher Lee Morris pleaded guilty
to conspiring to possess more than fifty grams of cocaine base with intent to
distribute, in violation of 21 U.S.C. § 846 (2000). The plea agreement contained the
following appeal waiver:

      The defendant has been fully apprised of his right to appeal by his
      attorney and fully understands that he has a right to appeal his sentence
      under Title 18, United States Code, Section 3742. In the event the
      District Court accepts the plea agreement, the defendant understands
      that as part of this agreement, both the defendant and the government
      hereby mutually agree to waive all rights to appeal whatever sentence is
      imposed, including any issues that relate to the establishment of the
      Guidelines range, reserving only the right to appeal from an upward or
      downward departure from the Guidelines range that is established at
      sentencing.

       The district court1 drew Morris’s attention to the appeal waiver at his change-
of-plea and sentencing hearings. Morris was sentenced to 138 months in prison and
five years of supervised release.

       Morris appeals, raising an issue--the calculation of his criminal history score--
that relates to the establishment of his Guidelines range. Because we conclude that
he knowingly and voluntarily waived his right to appeal his sentence, and that his
appeal falls within the scope of the appeal waiver, we grant the government’s motion
to dismiss this appeal. See United States v. Andis, 333 F.3d 886, 889-90 (8th Cir.)
(en banc), cert. denied, 124 S. Ct. 501 (2003).
                         ______________________________




      1
        The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
                                           2